UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. ) STARBOARD RESOURCES, INC. (Name of Issuer) COMMON STOCK (Title of Class of Securities) (CUSIP Number) December 31, 2013 (DATE OF EVENT WHICH REQUIRES FILING OF THIS STATEMENT) Check the appropriate box to designate the rule pursuant to which this Schedule is filed:x Rule 13d-1(c) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following page(s) Page 1 of 7 Pages CUSIP No. 855205100 13G Page 2 of 7 Pages 1.NAMES OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Longview Marquis Fund, LP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)o (b)x 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5.SOLE VOTING POWER, NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON – 0 6.SHARED VOTING POWER – 2,174,778 Shares of Common Stock * 7.SOLE DISPOSITIVE POWER – 0 8.SHARED DISPOSITIVE POWER - 2,174,778 Shares of Common Stock * 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 2,174,778 Shares of Common Stock * 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESo 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 17.59% 12.TYPE OF REPORTING PERSON OO *Longview Marquis Fund, LP 876,957 shares; LMIF Investments, LLC 750,514 shares; SMF Investments, LLC 547,307 shares. CUSIP No. 855205100 13G Page3 of 7 Pages 1.NAMES OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON LMIF Investments, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)o (b)x 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5.SOLE VOTING POWER, NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON – 0 6.SHARED VOTING POWER - 2,174,778 Shares of Common Stock * 7.SOLE DISPOSITIVE POWER – 0 8.SHARED DISPOSITIVE POWER - 2,174,778 Shares of Common Stock * 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 2,174,778 Shares of Common Stock * 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESo 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 17.59% 12.TYPE OF REPORTING PERSON OO *Longview Marquis Fund, LP 876,957 shares; LMIF Investments, LLC 750,514 shares; SMF Investments, LLC 547,307 shares. CUSIP No. 855205100 13G Page4 of 7 Pages 1.NAMES OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON SMF Investments LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)o (b)x 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5.SOLE VOTING POWER, NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON – 0 6.SHARED VOTING POWER - 2,174,778 Shares of Common Stock * 7.SOLE DISPOSITIVE POWER – 0 8.SHARED DISPOSITIVE POWER - 2,174,778 Shares of Common Stock * 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 2,174,778 Shares of Common Stock * 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESo 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 17.59% 12.TYPE OF REPORTING PERSON OO *Longview Marquis Fund, LP 876,957 shares; LMIF Investments, LLC 750,514 shares; SMF Investments, LLC 547,307 shares. CUSIP No. 855205100 13G Page5 of 7 Pages ITEM 1 (a) NAME OF ISSUER: Starboard Resources, Inc. ITEM 1 (b) ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES: 300 E. Sonterra Blvd., Suite 1220 San Antonio, TX 78258 ITEM 2 (a), (b) and (c) - NAME OF PERSON FILING, ADDRESS OF PRINCIPAL BUSINESS OFFICE AND CITIZENSHIP: This Schedule 13G is being filed on behalf of Longview Marquis Fund, LP, LMIF Investments, LLC, and SMF Investments LLC (collectively, the “Reporting Persons”). The Reporting Persons have entered into a Joint Filing Agreement, a copy of which is filed with this Schedule 13G as Exhibit 1, pursuant to which the Reporting Persons have agreed to file this Schedule 13G jointly in accordance with the provisions of Rule 13d-1(k) of the Securities Exchange Act of 1934, as amended.However, neither the fact of this filing nor anything containing herein shall be deemed to be an admission by the Reporting Persons that such a group exists. The principal business office of the Reporting Persons is c/o Viking Asset Management, LLC, 66 Bovet Road, Suite 320, San Mateo, CA 94402. ITEM 2 (d) TITLE OF CLASS OF SECURITIES: Common Stock ITEM 2 (e) CUSIP NUMBER: 855205100 ITEM 3 IF THIS STATEMENT IS FILED PURSUANT TO RULE 13D-1(B) OR 13D-2(B):Not applicable ITEM 4 OWNERSHIP (a) AMOUNT BENEFICIALLY OWNED: 2,174,778 Shares of Common Stock * (b) PERCENT OF CLASS: 17.59% (c) NUMBER OF SHARES AS TO WHICH SUCH PERSON HAS: (i)SOLE POWER TO VOTE OR DIRECT THE VOTE None (ii)SHARED POWER TO VOTE OR DIRECT THE VOTE 2,174,778 Shares of Common Stock * CUSIP No. 855205100 13G Page6 of 7 Pages (iii) SOLE POWER TO DISPOSE OR TO DIRECT THE DISPOSITION OF None (iv) SHARED POWER TO DISPOSE OR TO DIRECT THE DISPOSITION OF 2,174,778 Shares of Common Stock * *Longview Marquis Fund, LP 876,957 shares; LMIF Investments, LLC 750,514 shares; SMF Investments, LLC 547,307 shares. ITEM 5 OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS Not applicable ITEM 6 OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON Not applicable ITEM 7 IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY Not applicable ITEM 8 IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF A GROUP Not applicable ITEM 9NOTICE OF DISSOLUTION OF GROUP Not applicable ITEM 10CERTIFICATION The following certification shall be included if the statement is filed pursuant to §240.13d-1(c): By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 855205100 13G Page7 of 7 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 11, 2014 (Date) LONGVIEW MARQUIS FUND, LP By: /s/ S. Michael Rudolph S. Michael Rudolph, CFO of Viking Asset Management, LLC as Investment Advisor LMIF INVESTMENTS, LLC By: /s/ S. Michael Rudolph S. Michael Rudolph, CFO of Viking Asset Management, LLC as Investment Advisor SMF INVESTMENTS, LLC By: /s/ S. Michael Rudolph S. Michael Rudolph, CFO of Viking Asset Management, LLC as Investment Advisor CUSIP No. 855205100 13G Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a statement on Schedule 13G (including amendments thereto) with respect to the Common Stock, $.001 par value per share, of Starboard Resources, Inc., and further agree that this Joint Filing Agreement shall be included as an exhibit to such joint filings. The undersigned further agree that each party hereto is responsible for the timely filing of such Schedule 13G and any amendments thereto, and for the completeness and accuracy of the information concerning such party contained therein; provided, however, that no party is responsible for the completeness or accuracy of the information concerning any other party making the filing, unless such party knows or has reason to believe that such information is inaccurate. IN WITNESS WHEREOF, the parties have executed this Joint Filing Agreement on February 11, 2014. LONGVIEW MARQUIS FUND, LP By: /s/ S. Michael Rudolph S. Michael Rudolph, CFO of Viking Asset Management, LLC as Investment Advisor LMIF INVESTMENTS, LLC By: /s/ S. Michael Rudolph S. Michael Rudolph, CFO of Viking Asset Management, LLC as Investment Advisor SMF INVESTMENTS, LLC By: /s/ S. Michael Rudolph S. Michael Rudolph, CFO of Viking Asset Management, LLC as Investment Advisor
